                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


    TRAVIS CROWTHER,                                          MEMORANDUM DECISION AND
                                                              ORDER DENYING DEFENDANT
                              Plaintiff,                      WRIGHT MEDICAL TECHNOLOGY,
    v.                                                        INC’S [23] PARTIAL MOTION TO
                                                              DISMISS
    WRIGHT MEDICAL TECHNOLOGY, INC.,
    a Delaware corporation; and DOES 1-50;
                                                              Case No. 1:18-CV-00120-DN

                              Defendants.                     District Judge David Nuffer



           Defendant Wright Medical Technology, Inc. (“Wright Medical”) moves, under Rule

12(b)(6) of the Federal Rules of Civil Procedure, to dismiss Plaintiff Travis Crowther’s

(“Crowther”) claim 1 for products liability—manufacturing defect, 2 for his failure to state a

claim. Because Crowther has pled facts sufficient to sustain his claim for a manufacturing defect,

the Partial Motion to Dismiss 3 (the “Motion to Dismiss”) is DENIED.

                                                 BACKGROUND

           Crowther’s complaint arises out of his July 2007 hip replacement surgery, in which

Wright Medical prosthetic components were used. 4 Crowther was later diagnosed with




1
    Amended Complaint (“Complaint”) at 5–7, ¶¶ 25–37, docket no. 12, filed October 25, 2018.
2
  A products liability manufacturing defect and manufacturing flaw cause of action are one and the same and just
reflect a variation with no legal effect.
3
 Defendant’s Partial Motion to Dismiss Plaintiff’s Amended Complaint (“Motion to Dismiss”), docket no. 23, filed
November 8, 2018.
4
    Complaint at 3, ¶ 10; Complaint, Exhibit A (“Exhibit A”), docket no. 12-1, filed October 25, 2018.
metallosis, 5 and in May 2018, Crowther had revision surgery and the Wright Medical femoral

ball head and neck components were removed. 6

           When a doctor performs a total hip replacement surgery, the natural hip joint, consisting

of the ball-headed top of the femur bone which rests inside the acetabulum, or hip socket, is

replaced with prosthetic components. 7 In a healthy hip, cartilage that eases movement protects

the socket and femur ball head by providing cushioning between the two. 8 When the cartilage

wears out, the acetabulum and ball head begin to wear down from bone-on-bone contact. 9 Total

hip replacement surgery removes the damaged cartilage and bone parts, including the femoral

ball head and acetabulum cavity, and replaces them with prosthetics. 10 Common prosthetic

components in a total hip replacement surgery include a femoral stem, femoral neck, ball head,

and acetabular component. 11 The artificial femoral stem is implanted into the femur bone as an

anchor on which to attach a prosthetic

femoral neck. 12 Then the artificial ball

head is attached to the femoral neck. 13 The

acetabular component is implanted inside


                                                                                                           1




5
    Complaint at 3, ¶ 11.
6
    Complaint at 3, ¶ 11-12; Complaint, Exhibit B (“Exhibit B”) at 2–3, docket no. 12-2, filed October 25, 2018.
7
 Andrew Still, Total Hip Replacement, University of Southern California, 1 Health & Medicine 5 (Nov. 2, 2002),
https://illumin.usc.edu/total-hip-replacement/.
8
    Id.
9
    Id.
10
     Id.
11
     Id.
12
     Id.
13
     Id.



                                                                                                                   2
the hip socket, and then the femur ball head is placed inside the newly implanted acetabular

component. 14

            Some artificial hip joints contain lining between the acetabular component and the femur

ball head, acting in place of cartilage to provide cushioning for the artificial joint. 15 However,

Crowther alleges that the Wright System at issue in this case contained no artificial lining. 16

Instead, he alleges that the metal femur ball head was placed directly into the metal acetabular

cup. 17

            Crowther underwent total hip replacement surgery on July 25, 2007, and had the Wright

hip replacement system implanted. 18 Due to Crowther’s development of metallosis 19 and other

complications, he underwent total hip revision surgery on May 9, 2018. 20 During the revision

surgery, the Wright System metal femoral ball head was removed along with the modular

femoral neck. 21 Crowther has retained the removed components. 22




14
     Id.
15
     Id.
16
     Complaint at 2.
17
     Id. at 2–4.
18
     Id. at 3, ¶ 10; Exhibit A.
19
   Metallosis is a putative medical condition that “occur[s] when metallic components in medical implants…abrade
against one another,” and the abrasion causes metal ions to flake off into surrounding tissue, causing inflammation
and other symptoms. “Metallosis.” Wikipedia, https://en.wikipedia.org/wiki/Metallosis. This condition has not been
rigorously studied, and “[t]he FDA does not know at this time how often adverse local tissue reactions occur in
patients with metal-on-metal hip implants.” U.S. Food & Drug, Information for Patients Who Have Metal-on-Metal
Hip Implants,
https://www.fda.gov/MedicalDevices/ProductsandMedicalProcedures/ImplantsandProsthetics/MetalonMetalHipImp
lants/ucm241766.htm#5.
20
     Exhibit B.
21
     Id. at 2.
22
   Plaintiff’s Memorandum in Opposition to Defendant’s Partial Motion to Dismiss Plaintiff’s Amended Complaint
(“Opposition to Motion”) at 2, docket no. 24, filed November 21, 2018.



                                                                                                                  3
            Crowther pleaded nine causes of action against Wright Medical in his Amended

Complaint, including products liability for manufacturing defect. 23 This Memorandum Decision

and Order denies the Motion to Dismiss this claim.

                                                    DISCUSSION

                                  A. Legal Standard for a Motion to Dismiss

            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to provide “a

short and plain statement of the claim showing that the pleader is entitled to relief.” 24 Rule

12(b)(6) allows a court to dismiss all or part of a complaint for “failure to state a claim upon

which relief can be granted.” 25 To survive a motion to dismiss, a complaint must state “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” 26 The facts

as alleged will be accepted as true for the purposes of evaluating the sufficiency of the

complaint. 27 Whether a complaint states a plausible claim for relief is a “context-specific”

question that requires a court to “draw on its judicial experience and common sense” 28 and

determine if the pleading’s content “allows the court to draw the reasonable inference that the

defendant is liable.” 29 The standard does not require “detailed factual allegations,” though a

“formulaic recitation of the elements of a cause of action will not do.” 30 “In evaluating a Rule




23
     Complaint at ¶¶ 25–37.
24
     Fed. R. Civ. P. 8(a).
25
     Fed. R. Civ. P. 12(b)(6).
26
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
27
     Id.
28
     Id. at 679.
29
     Id. at 678.
30
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).



                                                                                                        4
12(b)(6) motion to dismiss, courts may consider not only the complaint itself, but also attached

exhibits, and documents incorporated into the complaint by reference.” 31

                  B. Elements of Products Liability Claim for Manufacturing Defect

           In Utah, the pleading standard for a products liability claim requires the plaintiff to meet

a three-part test. 32 “The plaintiff must show ‘(1) that the product was unreasonably dangerous

due to a defect or defective condition, (2) that the defect existed at the time the product was sold,

and (3) that the defective condition was a cause of the plaintiff’s injuries.’” 33 A product is

“unreasonably dangerous” if it “was dangerous to an extent beyond which would be

contemplated by the ordinary and prudent buyer, consumer, or user of that product in that

community considering the product’s characteristics, propensities, risks, dangers, and uses

together with any actual knowledge, training, or experience possessed by that particular buyer,

user, or consumer.” 34

           “Products liability always requires proof of a defective product, which can include

manufacturing flaws, design defects, and inadequate warnings regarding use.” 35 The Tenth

Circuit Court of Appeals has determined that “a manufacturing defect claim, by its nature, involves

a deviation from the product’s design specifications, to the injury or potential injury of a user. The

gravamen of the tort is not defective design but defective execution of the design.” 36 Therefore, for

Crowther’s claim to survive the Motion to Dismiss, he needs to “identify what component of the


31
     Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (citations omitted). See also Tellabs, Inc. v. Makor
Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (citing 5B WRIGHT & MILLER § 1357 (3d ed. 2004 & Supp.
2007)).
32
     Burns v. Cannondale Bicycle Co., 876 P.2d 415, 418 (Utah Ct. App. 1994).
33
     Id. (quoting Lamb v. B & B Amusements Corp., 869 P.2d 926, 929 (Utah 1993)).
34
     Utah Code Ann. § 78B-6-702.
35
     Bishop v. GenTec, Inc., 48 P.3d 218, 225 (Utah 2002) (internal quotations omitted).
36
     Wankier v. Crown Equip. Corp., 353 F.3d 862, 867 (10th Cir. 2003).



                                                                                                                         5
[Wright] system was defectively manufactured, how it differed from the design and specifications,

[and] how that deviation caused [his] injuries.” 37

                                               C. Analysis

           Crowther alleges that “Defendants are required to manufacture the Wright System to

certain specifications,” that “[t]hese specifications cover the size of the various components such

as the metal acetabular cup and the metal femoral head ball,” and that the “Defendants must

manufacture the acetabular cup and metal femoral head ball to operate within certain clearance

levels.” 38 Crowther then alleges that a “Wright System not manufactured to correct

specifications could cause pain, elevated chromium and cobalt levels, metallosis and premature

failure of the Wright System implant” 39 and that “the Wright System in this case contained

manufacturing defects in that the Wright System (i.e., the metal acetabular shell and metal ball)

differed from the manufacturer’s design, specifications, and/or intentions and/or the Wright

System differed from products from the same manufacturer that were intended to be identical.” 40

           Wright Medical argues that Crowther has failed to meet his pleading requirement, and

cites another case from this court, Jorgensen v. Wright Medical Group 41 in support. In Jorgensen

the plaintiff alleged that “the Wright Hip System implanted in Plaintiff was defectively

manufactured because it differed from the manufacturer’s design and specifications, or from

typical units of the same product line.” 42 The district court determined that plaintiff’s claim was




37
  Jorgensen v. Wright Medical Group, Inc., No. 2:18-cv-366 TS-EJF, 2018 WL 5792325 at *4–5 (D. Utah Nov. 5,
2018).
38
     Complaint at 5–6, ¶ 29.
39
     Complaint at 6, ¶ 30.
40
     Complaint at 6, ¶ 32.
41
     Jorgensen, supra note 40.
42
     Jorgensen, 2018 WL 5792325 at *2



                                                                                                              6
conclusory and failed to plead any manufacturing flaw with specificity because the plaintiff

failed to “identify what component of the system was defectively manufactured, how it differed

from the design and specifications, [and] how that deviation caused her injuries.” 43

            However, the Jorgensen opinion supports Crowther here rather than Wright Medical.

Unlike the Jorgensen plaintiff, Crowther has identified components of the system that allegedly

were defectively manufactured: the metal acetabular cup and metal ball head. 44 He has also

alleged how they differed from the manufacturing specifications, namely by a variance in the

clearance levels for the acetabular cup and metal ball head, 45 and has effectively alleged that the

defect resulted in defective clearance levels, causing his metallosis and other injuries. 46

            Wright Medical asserts that because Crowther does not have its manufacturing

specifications for the component parts, that there is no factual basis for his claim. 47 This

argument is troubling, as it would mean that if a party lacks information before discovery, the

information must not exist and there is no claim. Adopting a standard like this might prevent

plaintiffs from successfully pleading a products liability–manufacturing defect claim, particularly

since plaintiffs typically do not have access to product design and manufacturing data at the

outset of litigation.

            Under Utah law, a claim of manufacturing defect is a viable cause of action. The standard

for pleading does not require absolute knowledge of alleged facts, but rather, “[t]he allegations


43
     Id. at *4–5.
44
     Complaint at 5–6, ¶¶ 29, 32.
45
     Complaint at 5–6, ¶ 29.
46
   Complaint at 6, ¶¶ 30–32: Plaintiff’s Exhibit B describes a black residue present during the removal of the metal
ball head and neck during his revision surgery. This black residue provides sufficient alleged facts to infer that the
clearance level between the metal ball head and acetabular shell may have been defective, causing more contact and
grinding between the component parts, causing metal ions to slough off into Plaintiff’s surrounding tissue, causing
his metallosis.
47
     Motion to Dismiss at 5.



                                                                                                                     7
must be enough that, if assumed to be true, the plaintiff plausibly (not just speculatively) has a

claim for relief.” 48 Crowther’s claim that the metal acetabular cup and metal ball head implanted

in him differed from the manufacturer’s specifications, and specifically that the clearance levels

differed from the manufacturers’ specifications, is plausible and has a reasonable likelihood of

being proven through available evidentiary means. The allegation is specific enough to allow

Wright Medical to identify the specific claimed defect.

           Crowther’s allegations are therefore sufficiently specific to survive Wright Medical’s

Motion to Dismiss. The fact that Crowther must wait for discovery to obtain the information

Wright Medical holds about the manufacturing specifications does not destroy Crowther’s claim.

Whether the Wright System suffered from a manufacturing defect will be revealed by the

evidence produced in discovery. For these reasons, Wright Medical’s 12(b)(6) Partial Motion to

Dismiss is denied.

                                                    ORDER

           IT IS HEREBY ORDERED that Wright Medical’s Partial Motion to Dismiss 49 is

DENIED.

           Signed March 5, 2019.

                                                     BY THE COURT


                                                     ________________________________________
                                                     David Nuffer
                                                     United States District Judge




48
     Robbins v. Oklahoma, 519 F.3d 1242, 1247–48 (10th Cir. 2008).
49
 Defendant’s Partial Motion to Dismiss Plaintiff’s Amended Complaint (“Motion to Dismiss”), docket no. 23, filed
November 8, 2018.


                                                                                                               8
